WALKER, P. J.
-The defendant’s conviction in the recorder’s court of the city of Ozark of a violation of an ordinance of that municipality was not pleadable as a defense to the indictment in this case, which charged him with a felony, and the state’s demurrer to the plea which sought to set up that conviction as a defense was properly sustained. — Code, §§ 1216, 1221; Tarver v. State, 9 Ala. App. 18, 64 South. 161; Harris v. State, 2 Ala. App. 116, 56 South. 55. No question of the constitutional validity of any provision contained in section 1221 of the Code was suggested in the argument submitted in behalf of the appellant on the original submission of the cause. It may be said, however, that nothing said in the opinion rendered in the case of Jackson v. State, 136 Ala. 96, 33 South. 888, indicates that a conviction of a violation of a municipal ordinance can be pleaded as a bar to a prosecution for the commission of a felony.
The counsel for the appellant has not argued any other ruling which is presented for review, and no error is found in any of the court’s rulings.
Affirmed.